Citation Nr: 1639462	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating higher than 70 percent for psychiatric disability including post-traumatic stress disorder (PTSD), depressive disorder, and panic disorder, without agoraphobia.

2. Entitlement to an initial disability rating higher than 10 percent for cognitive disorder with a history of post-concussion syndrome with symptoms of headaches, memory loss, and vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah. In a May 2009 rating decision, the RO granted service connection for psychiatric disability including PTSD, and assigned a 30 percent disability rating. The RO granted service connection for post-concussion syndrome, and assigned a 0 percent disability rating. In a July 2009 rating decision, the RO increased the initial rating for cognitive disorder to 10 percent. In a March 2012 rating decision, the RO increased the initial rating for the psychiatric disability to 70 percent.

In May 2014, the Board remanded the case to the RO for the development of additional evidence. The RO developed additional evidence and returned the case to the Board.


FINDINGS OF FACT

1. The Veteran's psychiatric disability including PTSD, depressive disorder, and panic disorder, without agoraphobia, has produced occupational and social impairment but has not produced total occupational and social impairment.

2. The Veteran's cognitive disorder with a history of post-concussion syndrome has been manifested by bad headaches every other day, a complaint of mild loss of memory without objective evidence on testing, and occasional to intermittent dizziness.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. The Veteran's psychiatric disability has not met or approached the criteria for a disability rating higher than 70 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9412, 9435 (2015).

2. The Veteran's cognitive disorder with a history of post-concussion syndrome with symptoms of headaches, memory loss, and vertigo, has not met or approached the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in a May 2009 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2014 Board remand.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Psychiatric Disability

The Veteran contends that his service-connected psychiatric disability warrants a disability rating higher than 70 percent. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 

evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for rating mental disorders, including PTSD, depressive disorders, and panic disorder, under a General Rating Formula for Mental Disorders. That formula provides the following rating criteria:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication  ........................ 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ......................... 0 percent

38 C.F.R. § 4.130.

The Veteran had a VA examination in November 2008, before his separation from service. He reported combat experiences during tours in Iraq. He stated that presently a few times a month he had nightmares, awakened panicked, and could not get back to sleep. He related frequent irritability and frustration, feeling on guard in public, and difficulty in crowds. He reported having panic attacks about once per week. He indicated that he saw shadows move in the periphery of his vision. He related emotional numbing and detachment from people. He reported low energy. The examiner found that the Veteran's thought processes and communication were not impaired. The examiner's diagnoses included PTSD, depressive disorder, and panic disorder without agoraphobia. The examiner stated that his psychiatric disorder symptoms required continuous medication, and reduced his reliability and productivity.

On a VA mental disorders examination in June 2009, the Veteran reported that he was employed full time by the Defense Department, and that he lived with his wife and children. He stated that he had run out of previously prescribed psychiatric medications. He reported that he had no history of psychiatric hospitalizations. He stated that he had nightmares and severe insomnia, with less than a total of four hours of sleep per night. He indicated that he had brief flashbacks about once a week. He reported having marked irritability, with a grumpy mood most of the time. He related having poor concentration. He reported problems with immediate and short term memory, such that he had to write things down. He stated that he had no hallucinations, delusions, or suicidal or homicidal thoughts. He reported no feeling of hopelessness and no violence. The examiner observed that the veteran was oriented, with normal speech, thought processes, and communication, and no inappropriate behavior. The examiner stated that the Veteran had some handicapping symptoms of PTSD, but that he was not disabled by them.

In a June 2010 statement, the Veteran wrote that his PTSD and lack of sleep continued to worsen. In a March 2011 statement, he wrote that he hated noise, hated being around people, and wanted to be alone. He stated that he only liked being around his children and other veterans. He related that soon he would not be able to work. He stated that his PTSD symptoms hurt him so badly that sometimes he just wanted it all to go away.

On VA PTSD examination in March 2011, the Veteran reported that he previously work for a Defense agency, but could not handle working in a cubicle where people could walk up behind him. He indicated that presently he was employed as a construction laborer. He stated that he managed to do his job and meet company standards, but was not performing up to his capability. He reported difficulty working with others. He stated that he got along fairly well with his wife and had a good relationship with his children. He stated that he was a homebody, but occasional engaged in family activities such as camping. He reported having increased problems with family members due to his irritability. He indicated that he was not presently in mental health treatment. He related impaired sleep, averaging four to five hours a night. He indicated that he had auditory hallucinations. He reported that he misplaced things, and frequently got in trouble at work for not remembering to do things. He related that he was bothered by his war experiences on a weekly basis and had nightmares several times a week.

The examiner noted that the Veteran reported greatly increased avoidance and arousal PTSD symptoms. The examiner observed that the Veteran had an anxious, irritable mood, rambling thought process, and preoccupied thought content. He had unremarkable speech and there was no sign of delusions. Impulse control was fair. Recent and immediate memory were mildly impaired. There were no suicidal or homicidal thoughts. The examiner noted that the Veteran's poor concentration and memory were major issues that affected the quality of his work, but that he was fortunate to work with understanding veterans. The examiner noted that the Veteran's irritability made his family relationships more difficult. The examiner found that the Veteran's PTSD signs and symptoms produced reduced reliability and productivity, but did not produce deficiencies in judgment, thinking, family relations, work, or mood, and did not produce total occupational and social impairment.

VA medical records from 2012 and 2013 reflect an ongoing diagnosis of PTSD but no mental health treatment visits.

The Veteran's statements and examiners' findings do not suggest that the Veteran's PTSD and other psychiatric disorders produce total occupational and social impairment. He has had difficulty at work and socially, but has continued to work and to interact with his family. His psychiatric disability thus has not met or approached the rating schedule criteria for a disability rating higher than 70 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's psychiatric disability has not required frequent hospitalizations. That disability has created difficulties at work, but has not interfered with his employment to an extent that rises to the level of marked. The rating criteria appropriately address the effects of his disability. Therefore, it is not necessary to refer the issue of ratings for that disability for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has changed employment and expressed concern that he might not be able to continue working. He has, however, maintained full time employment. Therefore the record does not indirectly raise the issue of unemployability.

Cognitive Disorder

The Veteran was exposed to explosions during his tours in Iraq. VA established service connection for cognitive disorder with a history of post-concussion syndrome with symptoms of headaches, memory loss, and vertigo. The Veteran contends that his cognitive disorder warrants a disability rating higher than 10 percent.

The RO has evaluated the Veteran's post-concussion cognitive disorder under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which is for evaluating residuals of traumatic brain injury (TBI). That code provides that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. VA is to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. VA is to assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," VA is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. VA is to, for example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

One of the facets of cognitive impairment is memory, attention, concentration, and executive function. The criteria for impairment levels 0 through 3 and total under that facet are as follows:

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

For the facet of subjective symptoms, the table provides as follows:

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

On VA examination in November 2008, before separation from service, the Veteran reported that during tours in Iraq he was in IED and land mine explosions. He stated that in those incidents he lost consciousness at least once and was dazed on some other occasions. The examiner's diagnoses included a cognitive disorder attributed to PTSD and to head trauma from explosions. 

On a VA mental disorders examination in June 2009, the Veteran reported problems with immediate and short term memory, such that he had to write things down. On a screening test, the examiner found no psychometric evidence of traumatic brain injury (TBI).

In a June 2010 statement, the Veteran wrote that his headaches and memory loss continued to worsen. In a March 2011 statement, he related that he had bad headaches and dizziness.

On VA PTSD examination in March 2011, the Veteran reported that he misplaced things. He stated that he frequently got in trouble at work for forgetting to perform or complete tasks. On VA neurology examination in April 2011, the Veteran reported problems with memory. He related having headaches every other day. He stated that he became lightheaded and dizzy when he got up too quickly, and sometimes became dizzy when walking up stairs. On examination, the Veteran was oriented. His reflexes, sensory function, motor function, muscle tone, and gait were normal. The examiner found that his memory loss was consistent with a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. The examiner stated that the Veteran's cognitive complaints were nonspecific, mostly of impairment of short term memory and impairment of temper control. The examiner found that his cognitive issues could be accounted for by his PTSD and his poor, nonrestorative sleep.

The Veteran's statements and examiner's findings indicate that the Veteran's memory loss is consistent with the criteria for level 1 disability for the facet that includes memory. The same evidence indicates that his headaches and vertigo do not meet the criteria for higher than level 1 disability for the subjective symptoms facet. No facet is evaluated as total. As the level of the highest facet is 1, the Veteran's post-concussion disability warrants the assignment of a 10 percent rating, and does not meet the criteria for a higher rating. 

The Veteran's cognitive disorder with a history of post-concussion syndrome with symptoms of headaches, memory loss, and vertigo, has not required frequent hospitalizations. The disorder, particularly the memory loss, has created difficulties at work, but has not interfered with his employment to an extent that rises to the level of marked. The rating criteria appropriately address the effects of the cognitive disorder. Therefore, it is not necessary to refer the issue of ratings for that disorder for consideration of extraschedular ratings. As noted above, despite concerns the Veteran has maintained full time employment, so the record does not indirectly raise the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 70 percent for psychiatric disability including PTSD, depressive disorder, and panic disorder, without agoraphobia, is denied.

Entitlement to a disability rating higher than 10 percent for cognitive disorder with a history of post-concussion syndrome with symptoms of headaches, memory loss, and vertigo, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


